Citation Nr: 1620131	
Decision Date: 05/18/16    Archive Date: 05/27/16

DOCKET NO.  10-09 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased rating for psoriasis, rated 10 percent from October 14, 2008 to November 13, 2013, and 30 percent thereafter.

2.  Entitlement to an effective date earlier than October 14, 2008 for the grant of a 10 percent rating for psoriasis.

3.  Entitlement to service connection for acid reflux.

4.  Entitlement to service connection for erectile dysfunction.


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel



INTRODUCTION

The Veteran served on active duty from March 1980 to November 1993.

These matters come to the Board of Veterans' Appeals (Board) from rating decisions of Department of Veterans Affairs (VA) Regional Offices (RO).  

In a February 2009 rating decision, the Huntington, West Virginia RO granted entitlement to a 10 percent rating for psoriasis, effective October 14, 2008.  A notice of disagreement was filed in August 2009 with regard to the disability rating and effective date assigned.  A statement of the case was issued in December 2009 and a substantive appeal was received in March 2010.  In a January 2015 rating decision, the Montgomery RO assigned a 30 percent rating, effective November 14, 2013.  Although an increased rating has been granted, the issue remains in appellate status, as the maximum schedular rating has not been assigned.  AB v. Brown, 6 Vet. App. 35 (1993). 

In a July 2014 rating decision, the Huntington RO denied entitlement to service connection for acid reflux and erectile dysfunction.  A notice of disagreement was filed in March 2015, a statement of the case was issued in December 2015, and a substantive appeal was received in December 2015.

The issues of entitlement to increased ratings for arthritic pain, bilateral feet, knees, and back was raised by the record in an April 2016 submission, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.



REMAND

In his March 2010 substantive appeal with regard to the psoriasis issues, the Veteran requested a central office Board hearing.  In his December 2015 substantive appeal with regard to the acid reflux and erectile dysfunction issues, the Veteran requested a videoconference Board hearing.  In his March 2015 VA Form 9 received in response to the January 2015 supplemental statement of the case, the Veteran requested a travel Board hearing.  Remand is necessary to schedule the Veteran for a Board hearing.

Accordingly, the case is REMANDED for the following action:

Contact the Veteran and clarify the type of Board hearing that he desires, and schedule him for the elected Board hearing.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).







